Citation Nr: 1454333	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for the swollen joints of the left upper extremity. 

2. Entitlement to service connection for the swollen joints of the right upper extremity. 

3. Entitlement to service connection for the swollen joints of the left lower extremity. 

4. Entitlement to service connection for the swollen joints of the right lower extremity. 

5. Entitlement to service connection for a swollen throat. 

6. Entitlement to service connection for a neck condition. 

7. Entitlement to service connection for a right hip condition. 

8. Entitlement to an initial rating in excess of 20 percent for service-connected chronic fatigue syndrome. 

9. Entitlement to an effective date earlier than September 20, 2010 for the grant of chronic fatigue syndrome. 

10. Entitlement to an effective date earlier than September 20, 2010 for the grant of fibromyalgia. 

11. Entitlement to an effective date earlier than February 2, 2011 for the grant of irritable bowel syndrome.  

12. Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, with service in the Southwest Asia theater of operations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

During the October 2014 Board hearing, the Veteran's representative requested a permanent and total rating for his service-connected chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  As the issues of a permanent and total rating for each of these service-connected conditions have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an earlier effective date for service-connected chronic fatigue syndrome, irritable bowel syndrome, and fibromyalgia, as well as entitlement to a higher rating for service-connected chronic fatigue syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, the Veteran expressed his specific intent to withdraw the appeal of entitlement to service connection for the swollen joints of the bilateral upper and lower extremities, swollen throat, neck condition, and right hip condition.  

2. The Veteran is in receipt of a 100 percent disability rating for service-connected PTSD effective February 28, 2013 and at least a combined rating of 60 percent for additional service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to service connection for the swollen joints of the bilateral upper and lower extremities, swollen throat, neck condition, and right hip condition have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014). 

2. Effective February 28, 2013, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

During the October 2014 Board hearing, the Veteran's representative requested that the service connection claims for swollen joints of the bilateral upper and lower extremities, swollen throat, neck condition, and right hip condition be withdrawn.  As the Veteran's representative has withdrawn these claims on the record, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the service connection claims for swollen joints of the bilateral upper and lower extremities, swollen throat, neck condition, and right hip condition and the claims are dismissed.  

Special Monthly Compensation 

In this decision, the Board finds that the Veteran is entitled to special monthly compensation.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim."  Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

Here, a November 2013 rating decision increased the Veteran's service-connected PTSD from a 70 percent disability rating to a 100 percent disability rating, effective February 28, 2013.  A June 2014 rating decision granted service connection for fibromyalgia, irritable bowel syndrome, and chronic fatigue syndrome.  The RO assigned a 40 percent rating for fibromyalgia, a 30 percent rating for irritable bowel syndrome, and a 20 percent rating for chronic fatigue syndrome.  As such, the Veteran has a single disability rated at 100 percent and has additional service-connected disabilities independently ratable at 60 percent.  Thus, the Veteran is entitled to SMC at the housebound rate, effective February 28, 2013.    


ORDER

Service connection for the swollen joints of the left upper extremity is dismissed.  

Service connection for the swollen joints of the right upper extremity is dismissed.  

Service connection for the swollen joints of the left lower extremity is dismissed. 

Service connection for the swollen joints of the right lower extremity is dismissed. 

Service connection for a swollen throat is dismissed. 

Service connection for a neck condition is dismissed. 

Service connection for a right hip condition is dismissed.  

Effective February 28, 2013, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

In a June 2014 rating decision, the RO granted the service connection claims for fibromyalgia, irritable bowel syndrome, and chronic fatigue syndrome.  During the October 2014 Board hearing, the Veteran disagreed with the assigned effective dates for service-connected fibromyalgia, irritable bowel syndrome, and chronic fatigue syndrome, as well as the assigned disability rating for service-connected chronic fatigue syndrome.  The October 2014 testimony at the Board hearing constitutes a timely notice of disagreement to the June 2014 rating decision.  As such, these issues must be remanded for the AOJ to issue the Veteran and his representative a statement of the case on these matters.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).          


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran and his representative a statement of the case regarding the issues of entitlement to an earlier effective date for service-connected fibromyalgia, irritable bowel syndrome, and chronic fatigue syndrome, as well as entitlement to an initial rating in excess of 20 percent for service-connected chronic fatigue syndrome.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


